Order, Supreme Court, Bronx County, entered on July 18, 1972, unanimously affirmed; and order of said court, entered on December 26, 1972, unanimously affirmed. Plaintiff may purge himself of contempt by paying the fine of $750 to the attorney for the defendant at his office within 10 days after service by the defendant upon the attorney for the plaintiff of a copy of the order entered herein, with notice of entry. Respondent shall recover of appellant one bill of $40 costs and disbursements of these appeals. No opinion. Concur — Nunez, J. P., Kupferman, Lane, Steuer and Capozzoli, JJ.